           Case 2:18-cv-00225-NDF Document 1 Filed 12/31/18 Page 1 of 6


                                                           U.S. OiSTRlCT COURT
                                                          DISTRICT OF WYOHING
Laurence Stinson
Scott Stinson
                                                         !':'BDrCC!
Stinson LAW GROUP,P.C.
1421 Rumsey Avenue                                       S'i Z F ri r   A RIS»CL E. F i
Cody, Wyoming 82414                                                 CHiYEHHl
307.587.0300
Fax: 307.527.6092
Email: laurence@stinsonlawyers.com

Thomas Keegan
KEEGAN,KRISJANSONS,& MILES,PC.
1233 Bleistein Avenue
Cody, Wyoming 82414
307.587.2385
t.keegan@kkmattorneys.com

Attorneys for Plaintiff




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF WYOMING



RODNEY MIEARS and MARIAN
 MIEARS, husband and wife.                     Civil Action No.


                Plaintiff,

         vs.

                                               COMPLAINT and JURY DEMAND
SYSCO MONTANA,INC.

                Defendant.




        COMES NOW Plaintiffs, by and through their counsel, Stinson Law Group,

P.C., and Keegan, Krisjansons, & Miles, P.O., and for their causes of action against

Defendant, do state and allege as follows:

                             I. Jurisdiction and Venue.



                                  Complaint-Page 1 of6
           Case 2:18-cv-00225-NDF Document 1 Filed 12/31/18 Page 2 of 6



      1.      Plaintiffs are citizens of Wyoming and residents of Park County, Wyo

ming. Plaintiff Rodney Miears was injured and disabled in a crash on Highway 14-

16-20 in Wyoming.

      2.      Defendant Sysco Montana, Inc.,(herein "Defendant Sysco")is based in,

and a resident of, Yellowstone County, Montana.

      3.       This Court has jurisdiction over the parties and controversy pursuant

to 28 U.S.C §1332, because the amount in controversy is greater than $75,000.00 and

the adverse parties are citizens of different states.

                     II. Facts Common to All Causes of Action.


      4.      A tractor trailer is an 18-wheeled vehicle that often weights 80,000

pounds and requires special training snd safety to operate. For purposes of compar

ison, a tomahawk missile weighs 2900 to 3500 pounds.

      5.      Because ofthe foreseeable danger and death to the pubhc,including mo

torists and pedestrians, a company operating a tractor-trailer, Hke Defendant Sysco,

must make safety its number one priority.

      6.      Sysco is a food delivery company that commonly and frequently uses

tractor-trailers for delivery and its tractor-trailer operators are in constant contact

with other motorists and pedestrians.

      7.      A tractor trailer company, hke Defendant Sysco, must train its drivers

to execute turns safely, pay attention to oncoming vehicles, and not rush to make a

turn. Failure to follow these safety rules is neghgence.

      8.       On June 15, 2015 Defendant Sysco employee James Friede was operat

ing a 2003 International Tractor-Trailer for Defendant Sysco and was traveling

                                    Complaint-Page 2 of6
            Case 2:18-cv-00225-NDF Document 1 Filed 12/31/18 Page 3 of 6



westbound on Highway 14-16-20 at milepost marker 32.29 when he turned left and

hit Plaintiff Rodney Miears who was traveling eastbound.

       9.      Defendant Sysco, via its driver, was in violation ofsafe driving practices.

       10.     Defendant Sysco, via its driver, crashed the tractor trader into the vehi

cle in which Plaintiff was a driver.


       11.     The crash was caused by Defendant Sysco who is responsible for the

conduct of its driver.

       12.     Plaintiff Rodney Miears did not cause the crash and is not at fault what

soever.



       13.     James Friede was at all times relevant hereto, working within the

course and scope of his employment with Defendant Sysco. As a result, the actions

of Friede with regard to this crash are legally the actions of Defendant Sysco.

       14.     As a result of the accident. Plaintiff was physically injured including,

but not hmited to, injuries to his back and spine, specifically at T7 and T8, which

cause debilitating pain. Following the accident. Plaintiff Rodney Miears experienced

pain of such severity he was unable to remain seated with intense aggravation of the

pain. His pain continues today. For example. Plaintiff Rodney Miears cannot engage

in the normal activities oflife, such as standing, sitting, picking up a child, or routine

household activities without pain, discomfort, and frustration. These injuries have

left Plaintiff Rodney Miears feeling isolated.

       15.     As a result of the crash. Plaintiff Rodney Miears suffered, and continues

to suffer, permanent loss of enjoyment of life, emotional distress and pain.




                                     Complaint-Page 3 of6
          Case 2:18-cv-00225-NDF Document 1 Filed 12/31/18 Page 4 of 6



        16.   As a result of the crash, Plaintiff Rodney Miears was determined medi

cally disabled and can no longer work as a highway patrolman.

                           III. Multiple Acts of Negligence.

        17.   The Plaintiff realleges each and every allegation previously set forth in

this Complaint as if set forth herein in full.

        18.   The negligence of Defendant Sysco was the cause of the collision.

        19.   Defendant Sysco is required to keep, maintain, enforce, and follow safe

driving practices and safe driving policies. Defendant failed to do this and is negli

gent.

        20.   Defendant Sysco was negligent in numerous ways, including but not

hmited to:


              its driver rushing to make a turn while operating Sysco's tractor-trailer;

              its driver failing to maintain a safe and proper lookout to prevent injury
              to others, including Plaintiff;

              its driver failing to maintain proper control of the tractor trailer so as to
              avoid injury to others, including Plaintiff;

              failing to properly supervise and train its driver so to prevent the crash;

              failing to properly supervise and train its driver on safe driving prac
              tices, including safe speed and proper lookout;

        21.   Plaintiff was injured as a result of Defendant Sysco's negligence.

                IV. Loss of Consortium of Plaintiff Marian Miears

        22.   The Plaintiffs reallege each and every allegation previously set forth in

this Complaint as if set forth herein in full.




                                     Complaint-Page 4 of6
           Case 2:18-cv-00225-NDF Document 1 Filed 12/31/18 Page 5 of 6




      23.     As a result of the crash described herein and the negligence of Defend

ant, Plaintiff Marian Miears has been deprived of the usual services, society, consor

tium and companionship of her husband, and will be so deprived in the future.

      24.     By reason of the above. Plaintiff Marian Harnish has been damaged in

a sum to be proved at trial.

                                 V. Punitive Damages.


      25.     The Plaintiff realleges each and every allegation previously set forth in

this Complaint as if set forth herein in full.

      26.     The actions of the Defendants were willful, wanton and in reckless dis

regard for the safety and wellbeing of Plaintiff Rodney Miears to such a degree suffi

cient to entitle Plaintiffs to an award of punitive damages.

                               VI. 6-Person Jurv Demand

      27.     Plaintiff hereby demands a trial by a six (6) person jury for all issues.

                                 VIL Praver for Relief


       WHEREFORE, Plaintiffs prays this Court for judgment in their favor and

against Defendant as follows:

      a.      For past and future pain and suffering, including emotional suffering,
              in an amount to be proved at trial;

      b.      For past and future loss of enjoyment of life in an amount to be proved
              at trial;

      c.      For disabilities of Plaintiff, in an amount to be proved at trial;

       d.     For lost wages of Plaintiff in an amount to be proved at trial;

      e.      For punitive damages in an amount to be proved at trial;

      f.      For Plaintiffs costs of suit herein; and

                                    Complaint- Page 5 of6
     Case 2:18-cv-00225-NDF Document 1 Filed 12/31/18 Page 6 of 6




g.      For such other and further relief as the Court deems equitable and just.



DATED this 28th day of December, 2018.




                                           RODNEY MIEARS, Plaintiff

                                                            .r




                                           MARIAN MIEARS, Plaintiff


                                           Stin^^          Group,P.C.

                                       By:.
                                          Laii/^c'e W. Stinson
                                          1421 Rumsey Avenue
                                          Cody, Wyoming 82414
                                           307.587.0300
                                           Fax: 307.527.6092
                                           Attorney for Plaintiff


                                           Keegan,Krisjansons & Miles, P.C.


                                           By:. "7
                                           Thomas P. Keega
                                           1233 Bleistein Avenue
                                           P.O. Box 2930
                                           Cody, Wyoming 82414
                                           307.587.2385
                                           t.keegan@kkmattorneys.com




                             Complaint -Page 6 of6
